Title: John Bondfield to the American Commissioners, 13 June 1778: Letter and résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I.
<Bordeaux, June 13, 1778: I drew on you as the best way to assure my letters’ reaching you. I am obliged to you for promptly honoring my drafts, and apologize for not having explained the high price of beef. Fresh provisions were furnished during Lent, when one butcher monopolizes the beef supply and charges customers for his privilege. I got everything as cheaply as possible by paying cash. The frigate [the Boston] left for home on the 7th with a number of merchantmen and two French frigates.>
 
II.
Honorable Sirs
Bordeaux, 13th June 1778
I am this instant Honord with your favor of the 25th May which I presume was omitted being put into the Post Office in course and thereby prevented from coming regularly to hand. And not having received any from your Honors in answer to many I had wrote made me apprehend and intimate a doubt of mine getting regularly to hand. In obedience to your request I shall transmit monthly whatever disburstments may come within my departments and whatever occurences merriting your attention shall duly communicate. I am respectfully Honorable Sirs Your most Obedient Humble Servant
John Bondfield
 
Addressed: Honble. Benj Franklin / Arthur Lee John Adams Esq / Commissioner from Congress / at / Paris
Notation by John Adams: Mr Bondfield 13 June 78
